Citation Nr: 0724897	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  The veteran served in combat during his tour of duty in 
Vietnam from July 1969 to July 1970, and it is presumed that 
he was exposed to excessive noise to cause ear injury.  

2.  Tinnitus was not affirmatively shown to have had onset 
during service and tinnitus, first documented after service, 
is unrelated to an injury, disease, or event of service 
origin.  


CONCLUSION OF LAW

Tinnitus is not due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in September 2005 and February 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  

The veteran was asked to submit evidence in his possession 
that pertained to the claim.  The notice included the degree 
of disability assignable and the provision for the effective 
date of the claim. 

As for content of the VCAA notice, both of the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about degree of disability 
assignable and the effective date for the claim was provided 
after the initial adjudication, as the claim of service 
connection is denied, no disability rating or effective date 
can be assigned as a matter of law, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice as the degree of disability 
assignable and the provision for an effective date.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
in November 2006 before the undersigned Veterans Law Judge.  
The RO has obtained the veteran's service medical records and 
VA medical records.  The veteran has not identified any 
additional pertinent records, such as private records, for 
the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the tinnitus claim.  38 U.S.C.A. § 
5103A(d).  The veteran was afforded a VA examination in 
October 2005, specifically to evaluate the nature and 
etiology of any present tinnitus.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

There is a three-step analysis in cases where a combat 
veteran seeks benefits pursuant to 38 C.F.R. § 3.304:  1)  
Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service"; 2)  Is the proffered evidence 
"consistent with the circumstances, conditions, or hardships 
of such service"; and 3) Once these the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can meet the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996). 

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  


Medical evidence of a current disability and a nexus to 
service is still required.  See Wade v. West, 
11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App.  563, 567 
(1996).  

II. Analysis

The veteran contends that he has tinnitus that began as a 
result of his combat service in Vietnam.  He testified in 
regard to his exposures to loud noises during combat as an 
infantryman.  He testified that he first noticed ringing in 
his ears a short while after leaving Vietnam and that he did 
not have the ringing in his ears prior to combat service.  He 
testified that the ringing in his ears came and went, but 
that he had essentially had his problem since service.  

The veteran's service personnel records show that he served 
in the Army and that his military occupational specialty was 
light weapons infantryman.  His records also reveal that he 
served in Vietnam from July 1969 to July 1970, and received 
the combat infantryman badge, among other awards and 
decorations.  The Board has considered the fact of the 
veteran's combat status and his assertions that coincident 
with combat he was exposed to loud noises that resulted in 
ringing in his ears.  The veteran's assertions are consistent 
with the circumstances of his service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

On review of the service medical records, the veteran 
complained of hearing trouble in August 1969 while in 
Vietnam, but a consultation report indicated that the ears 
were normal despite the complaint of right ear pain and an 
audiogram was also within normal limits.  There was no 
reference to ringing in the ears, that is, tinnitus, at that 
time and there was no complaint of ringing in the ears or 
finding of tinnitus on separation examination in December 
1970.  On the basis of the service medical records, tinnitus 
was not affirmatively shown to have had onset during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



And although the service medical records do not document 
tinnitus, the record does show that the veteran was exposed 
to noise on the basis of the circumstances of his service.  
But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
tinnitus and sufficient observation to establish chronicity 
of tinnitus during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim under 38 C.F.R. § 3.303(b).  

Although the veteran is competent to describe symptoms of 
tinnitus as it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and the current tinnitus based on continuity, medical 
evidence is required to demonstrate such relationship.  

From the time of the veteran's discharge from service in 
February 1971 until the diagnosis of tinnitus in 2005, VA and 
private medical records do not document any complaint of 
ringing in the ears or finding of tinnitus.  For example, at 
the time of a VA examination in October 1981, when the 
veteran had an opportunity, he reported only occasional right 
ear pain, but there was no complaint or finding of occasional 
or periodic ringing in the ears.  Also, there was no 
complaint of tinnitus on separation examination in December 
1970 or documented in VA and private medical records dating 
to 1972.  And there is no medical evidence of such a 
relationship based on continuity.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

The absence of complaint of tinnitus from 1971 to 2005, is 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.). 



As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), 
although there is sufficient proof of noise exposure that can 
result in tinnitus during service, medical evidence of a 
current tinnitus and a nexus to service is still required.  
Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).

The remaining question under 38 C.F.R. § 3.303(d) is whether 
or not the veteran's currently diagnosed tinnitus is linked 
to noise exposure during service.  He underwent the VA 
examination in October 2005 specifically to ascertain the 
nature and etiology of the claimed tinnitus.  The examiner 
considered the veteran's history of excessive noise exposure 
during combat service and his post-service occupations 
working in maintenance in several different industries, which 
the veteran reported were very loud at times.  She also 
considered the veteran's report of his tinnitus beginning two 
to three years previously and of the infrequent nature of the 
condition, occurring every now and then.  The examiner 
expressed the opinion that it was less likely than not that 
the veteran's tinnitus was related to his military service, 
based on the late onset and the infrequency of the condition.  
There is no other medical opinion of record that is probative 
of the etiology of the veteran's tinnitus.  

Since the VA examination, the veteran testified that he first 
noticed the ringing in his ears a short while after leaving 
Vietnam, and that the ringing continued off and on up to the 
present time.  His testimony is not consistent with the 
history of tinnitus he gave to the VA examiner, which the 
examiner had incorporated into her rationale for the opinion 
regarding onset of tinnitus.  Although the veteran is 
certainly capable of describing ringing in his ears, 
nevertheless, the Board attaches less probative weight to his 
testimony in light of the lack of complaints of tinnitus from 
1971 to 2005 as previously stated. 

For this reason, the Board finds that the veteran's statement 
in the setting of the VA examination in October 2005 
regarding the onset of his current tinnitus is more probative 
than his testimony on the matter.  

Also, the rationale for the VA opinion was also based on the 
veteran's reported infrequency of the condition, and as to 
this factor the veteran's comments during the examination and 
at his hearing are completely consistent, which is another 
reason for finding that the VA opinion is more probative of 
the question of the etiology of the veteran's current 
tinnitus.  

Regarding the veteran's statements and testimony relating 
current tinnitus to in-service acoustic trauma, he is 
competent to describe having had ringing in his ears, but he 
is not competent to diagnosis tinnitus based on the symptoms 
because once the veteran goes beyond the description of the 
symptoms or features of tinnitus to expressing an opinion 
that involves a question of medical causation, competent 
medical evidence is required to substantiate the claim 
because the question of medical causation involves medical 
knowledge of accepted medical principles pertaining to the 
history, manifestation, clinical course, and character of 
tinnitus, which is beyond the competency of a layperson 
because such is not capable of lay observation.  For these 
reasons, the Board rejects the veteran's statements and 
testimony as competent evidence sufficient to establish a 
diagnosis of tinnitus.  Jandreau v. Nicholson, No. 07-7092, 
2007 WL 1892301 (Fed. Cir. July 3, 2007).  

As the veteran is a layperson and not competent to offer an 
opinion on a question involving medical causation, his 
statements and testimony do not constitute favorable evidence 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As the only medical opinion of record addressing a nexus 
between the veteran's current tinnitus and service is 
unfavorable to the claim, that is, the opinion of the VA 
examiner, who  expressed the opinion that it was less likely 
than not that the veteran's tinnitus was due to his military 
service, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical causation, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


